      Case 5:17-cv-00220-LHK Document 1180 Filed 01/07/19 Page 1 of 2



 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Joseph R. Baker, D.C. Bar No. 490802
     Elizabeth A. Gillen, Cal. Bar No. 260667
 3   Daniel Matheson, D.C. Bar No. 502490
     Mark J. Woodward, D.C. Bar No. 479537
 4   Federal Trade Commission
     600 Pennsylvania Avenue, N.W.
 5   Washington, D.C. 20580
     (202) 326-2912; (202) 326-3496 (fax)
 6   jmilici@ftc.gov
 7   Attorneys for Plaintiff Federal Trade Commission

 8

 9                               UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12

13    FEDERAL TRADE COMMISSION,                          Case No. 5:17-cv-00220-LHK

14                          Plaintiff,                   PLAINTIFF FEDERAL TRADE
                                                         COMMISSION’S UPDATED LIST OF
15                   v.
                                                         WITNESSES FOR TRIAL DAY 3,
16    QUALCOMM INCORPORATED, a                           JANUARY 8, 2019
      Delaware corporation,
17                                                       Courtroom: 7, 4th Floor
                            Defendant.
18                                                       Judge:     Hon. Lucy H. Koh

19

20
            Plaintiff Federal Trade Commission submits the following updated list of witnesses it
21
     intends to call live and by videotaped deposition on January 8, 2019 (Trial Day 3):
22
                1. John Grubbs, BlackBerry (by videotaped deposition) (sealed) (cont’d)
23
                2. Scott McGregor, former Broadcom (by videotaped deposition) (sealed)
24
                3. Andrew Hong, Samsung (by videotaped deposition)
25
                4. William Wyatt, Qualcomm (live)
26
                5. Mark Davis, former VIA Telecom (by videotaped deposition) (time permitting)
27
                6. Cristiano Amon, Qualcomm (live)
28


                                                                     FTC’S JAN. 8, 2019 LIST OF WITNESSES
                                                     1                       Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1180 Filed 01/07/19 Page 2 of 2



 1             7. Aichatou (Aicha) Evans, Intel (live)

 2             8. Todd Madderom, Motorola (by videotaped deposition) (time permitting)

 3             9. Brian Chong, Wistron (by videotaped deposition) (time permitting)

 4             10. Monica Yang, Pegatron (by videotaped deposition) (time permitting)

 5             11. Hwi-Jae Cho, LG Electronics (by written deposition) (time permitting)

 6             12. Isabel Mahe, Apple (by videotaped deposition) (time permitting)

 7
     Dated: January 7, 2019
 8

 9                                                       Respectfully submitted,

10                                                       FEDERAL TRADE COMMISSION
11
                                                           /s/ Jennifer Milici
12                                                       Jennifer Milici
                                                         J. Alexander Ansaldo
13
                                                         Joseph R. Baker
14                                                       Elizabeth A. Gillen
                                                         Daniel Matheson
15                                                       Mark J. Woodward
                                                         Federal Trade Commission
16                                                       600 Pennsylvania Avenue, N.W.
17                                                       Washington, D.C. 20580
                                                         (202) 326-2912; (202) 326-3496 (fax)
18                                                       jmilici@ftc.gov

19                                                       Attorneys for Federal Trade Commission

20
21

22

23

24

25

26

27

28


                                                                   FTC’S JAN. 8, 2019 LIST OF WITNESSES
                                                   2                       Case No. 5:17-cv-00220-LHK
